internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-169099-01 date date legend facility bonds borrower lessee city issuer dear this is in response to your request for a ruling that the facility you plan to finance by the proceeds of the bonds would be a manufacturing_facility under sec_144 of the internal_revenue_code the code facts and representations you represent the following facts the borrower is a general_partnership engaged in real_estate development the borrower has entered into a lease agreement with lessee to construct and lease to lessee the facility which is located in the city the lessee intends to use the facility in its publishing business the borrower intends to obtain financing for the construction and equipping of the facility by using bond proceeds the bonds are planned to be issued by the city’s industrial development authority as qualified small issue bonds under sec_141 the issuer will elect to increase the small_issue_exemption to dollar_figure under sec_144 the borrower anticipates that the capital_expenditure requirements under sec_144 would be met the improvements to the land on which the facility will be located would be subject_to an allowance for depreciation the lessee is a publisher of business and other directories its primary customers are businesses that purchase advertising space and listings in the directories and subscribers to the directories the process of publishing lessee’s directories can be divided into four phases the first_phase consists of the sale of advertising to a customer the second_phase consists of the process of creating the advertisement and designing the directory the third phase is the post-script phase the fourth and final phase is the printing and binding of the directories the second and third phase occur at the facility in the first_phase a lessee sales representative meets with a potential customer to discuss the advertising if the customer orders the advertising the sales representative puts together a package and delivers it to the facility this package contains a sketch of the ad also called the copy sheet representing the basic advertising idea any customer instruction and other information to be used in the ad creation and design process and the contract this phase including the creation of the copy sheet occurs away from the facility the activities at the facility begin with the second_phase in the second_phase the ad creation and directory design phase a graphic artist creates the ad utilizing a desktop computer and graphic software the graphic artist initially creates a proposed advertisement in accordance with the basic advertising idea in the copy sheet the proposed ad is then continually proofread and modified at the facility and relayed to the customer until the customer gives the final approval for the ad once the ad is approved by the customer the ad together with surrounding listings is placed and arranged on a particular page of the directory and the pages are numbered and proofread most of the facility is used for this phase of the directory publishing process in the third phase the compiled directory pages are put through the post-script process which entails formatting of the pages from computer language into a specialized machine language the final proofs of each page are then created proofread and approved upon final review and approval the pages are downloaded onto a cd-rom a hard copy and the cd-rom containing the final output copy of each page are then shipped to printing companies which are located in the geographic areas in which lessee’s directories are distributed this concludes the activities at the facility in the fourth and final phase the final output copy is used by the printer to print and bind lessee’s directories this phase occurs away from the facility law and analysis sec_103 of the code provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond sec_141 provides that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes under sec_144 the issuer may elect to increase the dollar_figure limitation to dollar_figure provided certain other requirements are also met the proceeds however are still required to be used in the manner described in sec_144 sec_144 provides in part that sec_144 does not apply to any bond issued after date unless the bond proceeds are used to provide a manufacturing_facility sec_144 states that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property the term manufacturing_facility includes facilities which are directly related and ancillary to a manufacturing_facility determined without regard to this sentence if- i such facilities are located on the same site as the manufacturing_facility and ii not more than percent of the net_proceeds of the issue are used to provide such facilities there is no authority interpreting the phrase used in the manufacturing or production of tangible_personal_property as found in sec_144 moreover while the term manufacturing is used in various places in the code there is no uniform generalized meaning thus we must look to the statutory language and legislative_history to apply the provision to a given set of facts and circumstances sec_144 distinguishes between core manufacturing and activities that are directly related and ancillary to core manufacturing all ancillary activities must occur at the same site as the manufacturing activity and the manufacturing activity must constitute substantially_all of the on-site economic activity h_r rep no pincite all other activity must be subordinated and integral to the manufacturing process id the statute and legislative_history indicate that core manufacturing should be narrowly defined see id the house report gives examples of activities that may be ancillary such as an on-site laboratory whose purpose is to test the manufactured product for quality or to experiment with different materials which might by used as raw materials for the product id pincite also forklifts or similar equipment are integral to a manufacturing operation but trucks or vans to deliver the final product are not integral to the manufacturing process id pincite similarly the term tangible_personal_property as it is used in sec_144 must be interpreted within the context of core manufacturing substantially_all of lessee’s activities at the facility involve the processing and transformation of data and intellectual literary and artistic ideas these activities are not core manufacturing therefore manufacturing does not constitute substantially_all of the activities at the facility as required under sec_144 conclusion accordingly the activities of the lessee at the facility planned to be financed by the bond proceeds fail to qualify the facility as a manufacturing_facility under sec_144 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by ____________________________ timothy l jones assistant branch chief tax exempt bonds branch
